Citation Nr: 1501447	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  13-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a brain disability, to include as secondary to Agent Orange exposure or prostate cancer radiation therapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to May 1958, and from July 1961 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

On his July 2013 substantive appeal, the Veteran requested a Board videoconference hearing.  The Board notes, however, that he withdrew such request by way of January 2014 correspondence.

In August 2014, the Board remanded the appeal for further development.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in these files reveal that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the further delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the August 2014 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of his brain disability.  More specifically, the examiner was asked to determine whether the Veteran's brain disability is at least as likely as not that such disability was caused or aggravated (permanently worsened) by his service-connected prostate cancer residuals, to include the radiation therapy he received for the prostate cancer.

In October 2014, the Veteran underwent such examination.  First, the examiner reviewed the Veteran's medical history and offered an opinion concerning the relationship between the Veteran's brain disability and his exposure to Agent Orange in service, although the remand instructions did not direct the examiner to do so and such opinion had been previously offered.  To that end, the examiner asserted that hypertension and a past history of alcohol abuse are factors that have contributed to the development of the Veteran's brain disability.  However, the examiner noted the Veteran's belief that heavy exposure to Agent Orange during service ultimately led to his condition and indicated that Neurology at VAMC Salt Lake City UT had considered this possibility (by indicating that the Veteran's Agent Orange was another possible etiology but one that could not be proven).  The examiner further stated that medical literature on the subject may provide some support for the veteran's contention, although more research still needs to be done, and cited the following quotation from a medical article: "[t]he degree of combat exposure, Vietnam era Agent Orange exposure and Gulf War Illness may also influence risk for AD [Alzheimer's Disease]."  In conclusion, the examiner noted that the Veteran's diagnosis of mild neurocognitive disorder is related to the category of neurological disease that contains Alzheimer's and other dementias.  

The Board finds that this opinion newly raises the possibility of a nexus between the Veteran's brain disability and his in-service exposure to Agent Orange sufficient to warrant remand for an addendum opinion on the issue.

Second, the examiner rendered an opinion on the relationship between the Veteran's brain disability and his service-connected prostate cancer residuals, to include the radiation therapy he received for the prostate cancer.  As to the question of causation, the examiner concluded that the Veteran's brain disability is less likely than not proximately due to or the result of the Veteran's service connected prostate cancer residuals because the Veteran was diagnosed with prostate cancer in 2003, underwent surgical resection and treatment with radiation, and now has no prostate cancer.  The examiner explained that no conventional medical literature shows that prostate cancer inclusive of its treatment, as applicable to this veteran, would cause a cognitive disorder, NOS.  As to the question of aggravation, the examiner appeared to offer another negative opinion, explaining that chronologically the Veteran's prostate cancer preceded his cognitive disorder, NOS, as the Veteran's prostate cancer was diagnosed in 2003 and his cognitive problems emerged about 2011 per VA treatment records.

The Board finds the opinions for secondary service connection inadequate.  The May 2013 and May 2014 VA examination reports for the Veteran's service-connected prostate cancer residuals show that he may have received radiation treatments in 2009 and 2011, respectively; however, VA treatment records associated with the claims file reflect radiation treatment only as late as 2005.  If the Veteran received radiation as late as 2009 or 2011, the examiner's opinions on causation and aggravation, to the extent that they rely on chronology of the Veteran's prostate cancer treatment and his development of a cognitive disorder, could be undermined if the Veteran's treatment occurred as late as 2009 or 2011.  Additionally, the examiner provided no rationale for the aggravation opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  

Accordingly, remand is warranted for an addendum opinion, as not all of the Board's October 2014 directives were complied with, another remand is required to ensure fulfillment of the Board's prior remand instructions by obtaining an additional addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Additionally, as noted in the May 2013 and May 2014 VA examination reports for the Veteran's service-connected prostate cancer residuals, the Veteran may have received radiation treatment for his prostate cancer in 2009 and 2007.  However, no private or VA treatment records document radiation treatment at those times.  VA treatment records seem to reference radiation treatment only in or around 2005.  Accordingly, the AOJ should contact the Veteran to allow him to clarify whether he received VA or non-VA radiation treatment in 2009 or 2011, and to identify all healthcare providers who provided such treatment.  Additionally, the AOJ should obtain any VA treatment records showing radiation treatment from prostate cancer from 2009 to 2011, in addition to any updated VA treatment records dated from September 2014 to the present from any VA facility.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to clarify whether he received radiation treatment for his prostate cancer in 2009 or 2011, and to identify all healthcare providers who provided such treatment.  After securing any necessary authorization from the Veteran, obtain all identified treatment records, to particularly include any VA treatment records of radiation treatment from 2009 to 2011, and VA treatment records from September 2014 to the present.

All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, return the claims file, to include a copy of this remand, to the October 2014 VA examiner for an addendum opinion to ascertain the nature and etiology of his brain disability.  If the examiner who drafted the October 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder (paper and electronic), to include a copy of this REMAND must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder (paper and electronic) has been reviewed.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following questions:

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's brain disability is directly related to his in-service exposure to Agent Orange.  The examiner should particularly consider and address, if appropriate, the article cited in the October 2014 VA examination report ("Military Risk Factors for Cognitive Decline, Dementia and Alzheimer's Disease"), and the following articles submitted by the Veteran: "Serum Dioxin and Cognitive Functioning among Veterans of Operation Ranch Hand," and "Neurologic health outcomes and Agent Orange."

(B) It is at least as likely as not (50 percent or greater probability) that the Veteran's brain disability was caused or aggravated (permanently worsened) by his service-connected prostate cancer residuals, to include the radiation therapy he received for the prostate cancer?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  Additionally, the examiner should confirm when the Veteran last received radiation treatment for his prostate cancer.

In rendering his or her opinion, the examiner must consider any of the Veteran's statements regarding the onset of his claimed brain disability and the continuity of symptomatology of the claimed disorder.  The rationale for any opinion offered should be provided.

3.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




